Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 1 of 7 PagelD #: 34

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
BRANDON T. SHOWELL,
Plaintiff,
v. | Civ. No. 21-025-LPS
GOVERNOR JOHN CARNEY, et al., |

Defendants.

 

Brandon Troy Showell, Sussex Correctional Institution, Georgetown, Delaware. Pro Se Plaintiff.

MEMORANDUM OPINION

August 16, 2021
Wilmington, Delaware

 
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 2 of 7 PagelD #: 35

Nr

ST USS. District Judge:
I, INTRODUCTION

Plaintiff Brandon T. Showell (“Plaintiff”), an inmate at Sussex Correctional Institution
(“SCT”) in Georgetown, Delaware, commenced this action on January 12, 2021, pursuant to 42
U.S.C. § 1983.' (DL 1) He filed an Amended Complaint on January 23, 2021, and it is the
operative pleading. (D.I. 5) Plaintiff appears pro se and has been granted leave to proceed in forma
pauperis. (D.I. 6) The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(b) and § 1915A(a).
IT. BACKGROUND

On December 9, 2020, Plaintiff advised supervising officer Corporal Clay (“Clay”) that there
were inmates on the tier displaying what appeared to be COVID-19 related symptom. (D.I. 5 at 1)
Clay returned with sick call slips and told Plaintiff that he would advise the building sergeant. (Id)
Plaintiff and other inmates submitted sick class slips and were pulled off the tier for COVID-19

testing. (id) Plaintiff alleges that medical personnel did not ask about or test other inmates who

 

exhibited COVID-19 related symptoms. (Id. at 2)

Plaintiff alleges that he started experiencing “related symptoms” while his sick call slip was |
pending and, eventually, the institution healthcare contractor sent Plaintiff a memorandum that sick
call slips were temporarily suspended until further notice. (Id) Plaintiff alleges he was provided no

follow-up care or examination after the COVID-19 test was conducted on December 11, 2020, and

 

' When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of a
federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 U.S. 42, 48 (1988).

 
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 3 of 7 PagelD #: 36

medical did not monitor inmates’ oxygen levels and temperatures until December 30, 2020, when
there was a major surge of COVID-19 cases in the institution. (Id)

Plaintiff alleges unsafe conditions due to COVID-19 exposure, deliberate indifference due to
knowledge of the conditions and failure to respond reasonably to the risk, and negligence in failing
to adequately investigate the COVID matter. Plaintiff seeks compensatory damages.

III. LEGAL STANDARDS

A federal court may properly dismiss an action swa sponte under the screening provisions of
28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetaty relief from a defendant who is immune from
such relief.” Ball v. Famigho, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (én forma
pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks redress from governmental
defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison conditions). The
Court must accept all factual allegations in a complaint as true and take them in the light most
favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008);
Enickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is liberally
construed and the Amended Complaint, “however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

A complaint is not automatically frivolous because it fails to state a claim. See Dooley ».
Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (citing Nedtzke v. Wiliams, 490 U.S. 319, 331 (1989)); see also
Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is frivolous only
where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless” or “fantastic or

delusional” factual scenario.” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell »v. Horn, 318 F.3d

 

523, 530 (2003) and Neitrke, 490 U.S. at 327-28).
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 4 of 7 PagelD #: 37

The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B) (i) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule

12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. |

P. 12(b)(6) standard to dismissal for failure to state claim under § 1915(e)(2)(B)). However, before
dismissing a complaint or claims for failure to state a claim upon which relief may be granted
pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a
plaintiff leave to amend his Complaint unless amendment would be inequitable or futile. See Grayson
v. Mayview State Hosp., 293 F.3d at 114.

A complaint may be dismissed only if, accepting the well-pleaded allegations in the
complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes
that those allegations “could not raise a claim of entitlement to relief.” Bell Ath Corp. v. Twombly, 550
U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must do
more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of a
cause of action.” Dawis ». Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation
marks omitted). In addition, a complaint must contain sufficient factual matter, accepted as tre, to
state a claim to relief that is plausible on its face. See Wiliams v. BASF Catalysis LLC, 765 F.3d 306,
315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S. at 570).
Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See
Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect
statements of the legal theory supporting the claim asserted. See zd. at 10.

Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency
of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the

 

3
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 5 of 7 PagelD #: 38

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume
their veracity and then determine whether they plausibly give rise to an entitlement to relief. See |
Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when
the facts in the complaint “show” that the plaintiff is entitled to relief. See Igbal, 556 U.S. at 679
(citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific task
that requires the reviewing court to draw on its judicial experience and common sense.” Id. !
|
IV. DISCUSSION
A, Immunity
The Delaware Department of Correction (“DOC”) is a named defendant. The Eleventh |
Amendment of the United States Constitution protects an unconsenting state or state agency from a
suit brought in federal court by one of its own citizens, regardless of the relief sought. See Seminole ?
Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,
100 (1984); Edebman v. Jordan, 415 U.S. 651 (1974). Absent a state’s consent, the Eleventh
Amendment bars a civil rights suit in federal court that names the state as a defendant. See Laskaris |

». Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981) (citing Alabama v. Pugh, 438 U.S. 781 (1978)). Delaware

 

has not waived its immunity from suit in federal court; although Congress can abrogate a state’s
sovereign immunity, it did not do so through the enactment of 42 U.S.C. § 1983. See Jones ». Sussex.
Correctional Inst., 725 F. App’x 157, 159-160 (d Cir. 2017); Brooks-McCollum v. Delaware, 213 F. App’x
92, 94 (3d Cir. 2007). In addition, dismissal is proper because the DOC is not a person for purposes
of § 1983. See Will ». Michigan Dep't of State Pokce, 491 U.S. 58, 71(1989); Calhoun v. Young, 288 F. :
App’x 47 d Cir. 2008). Accordingly, the DOC will be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) Gi) and § 1915A(b)(2) based upon its immunity from suit.

 
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 6 of 7 PagelD #: 39

B. Respondeat Superior/Personal Involvement

The Court turns next to Defendant Governor John Carney (“Carney”) who appears to be
named because he is the Governor of the State of Delaware. Liability in a 42 U.S.C. § 1983 action is
personal in nature, and to be liable, a defendant must have been personally involved in the wrongful.
conduct. In other words, a defendant is “liable only for [his] own unconstitutional conduct.” Barkes
v. First Corr. Med., Inc, 766 F.3d 307, 316 (3d Cir. 2014), rev'd on other grounds sub nom., Taylor v. Barkes,
575 USS. 822 (2015). There are no allegations directed towards Governor Camey. In addition, to :
the extent Carney is named as a defendant under a theory of respondeat superior, it is well
established that there is no respondeat superior liability under § 1983. See Parkell v. Danberg, 833 Pd
313, 330 (3d Cir. 2016). Therefore, Carney will be dismissed as a defendant.

C. Medical

Finally, Plaintiff names Medical Provider Centurion as a defendant. He alleges that |
Centurion let inmates who were potentially COVID-19 positive “remain in population” and this |
creased an unreasonable and unnecessary risk of death. (D.I. 5 at 3) Plaintiff also alleges that he !
was not adequately examined and was not asked necessaty questions. (Id)

To state a claim based on the failure to provide medical treatment, a prisoner must allege
|
facts indicating that prison officials were deliberately indifferent to his serious medical needs. See

Farmer v. Brennan, 511 U.S. 825, 835 (1994). “A medical need is serious, . . . if it is one that has been

diagnosed by a physician as requiring treatment or one that is so obvious that a lay person would
easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. |
Lanzar, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotation marks omitted). Deliberate |
indifference has been found “where the prison official (1) knows of a prisoner’s need for medical |

treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on a

5
Case 1:21-cv-00025-LPS Document 8 Filed 08/16/21 Page 7 of 7 PagelD #: 40

non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical
treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Allegations of medical malpractice

and mere disagreement regarding proper medical treatment are insufficient to establish a

 

constitutional violation. See Spruill ». Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

To the extent Plaintiff attempts to raise claims on behalf of other inmates, the claim fails.
Plaintiff is not an attorney and may not represent other inmates. To the extent Plaintiff raises a
medical needs claim on his own behalf, those claims fail. Plaintiff alleges that at some time he
experienced COVID-19 related symptoms, but does not describe them; nor does Plaintuff allege he |
had health factors that posed a risk for contracting the disease. He indicates that he was given a
COVID-19 test, but there are no allegations that he tested positive for COVID. He alleges that sick
call slips were temporary suspended but does not indicate for how long. From the allegations, it is
apparent that it was no longer that 19 days. Absent further specific factual allegations about
Plaintiff's alleged medical needs, the dates and circumstances of his conditions and requests for care,
and the responses ot interactions, if any, about that care, he has not alleged a plausible claim for
deliberate indifference to his serious medical needs. Therefore, the medical claim will be dismissed.
Plaintiff will be given leave to amend the medical needs claim.

Vv. CONCLUSION

For the above reasons, the Court will: (1) dismiss the Amended Complaint for failure to
state claims upon which relief may be granted and based upon immunity from suit pursuant to 28
U.S.C. § 1915(e)(2)(B)@) and (iii) and § 1915A(b)(1) and (2); (2) dismiss Governor John Carney and
the Delaware Department of Cortection as Defendants; and (3) give Plaintiff leave to amend the
medical needs claim against Centurion.

An appropnate Order will be entered.

 
